Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	Claim(s) 1-2, 4, 6, 8-14, 17, and 19-21 were previously pending and were rejected in the final office action mailed on July 06, 2021. Claim(s) 1, 8, and 14 were amended. Claim(s) 3, 5, 7, 12, 15-16, and 18 were cancelled. Claim(s) 2, 4, 6, 9-11, 13, 17, and19-21 were left as originally/previously presented. Claim(s) 1-2, 4, 6, 8-11, 13-14, 17, and 19-21 are currently pending and have been examined. 

Continued Examination under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on January, 06 2022, has been entered.

Response to Arguments
Claim Rejections - 35 USC § 112
	Applicant’s arguments and amendments, see page 9 of Applicant’s Response, filed January, 06, 2022, with respect to the rejection under 35 U.S.C. 112(b) has been 

Claim Rejections - 35 USC § 103
	Applicant’s arguments with respect to Claim(s) 1-2, 4, 6, 8-11, 13-14, 17, and 19-21 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
	First, Applicant argues on page(s) 10-13, that Sandoval is not relevant art when the prior art reference is not reasonably pertinent to the problem faced by the inventor since Sandoval garden post fencing is being used for barrier protection rather than making the garden post lighter, cheaper, and easy to assemble. Examiner, respectfully, disagrees with applicant’s argument. As an initial matter, in order for a reference to be proper for use in an obviousness rejection under 35 U.S.C. 103, the reference must be analogous art to the claimed invention. In re Bigio, 381 F.3d 1320, 1325, 72 USPQ2d 1209, 1212 (Fed. Cir. 2004). The examiner must determine what is "analogous prior art" for the purpose of analyzing the obviousness of the subject matter at issue. "Under the correct analysis, any need or problem known in the field of endeavor at the time of the invention and addressed by the patent [or application at issue] can provide a reason for combining the elements in the manner claimed." KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 420, 82 USPQ2d 1385, 1397 (2007). Furthermore, this does not require that the reference be from the same field of endeavor as the claimed invention, in light of the Supreme Court's instruction that "[w]hen a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one." Id. at 417, 82 USPQ2d 1396. Rather, a reference is analogous art to the claimed invention if: (1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem); or (2) the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention). See Bigio, 381 F.3d at 1325, 72 USPQ2d at 1212. In order for a reference to be "reasonably pertinent" to the problem, it must "logically have commended itself to an inventor's attention in considering his problem." In re ICON Health and Fitness, Inc., 496 F.3d 1374, 1379-80 (Fed. Cir. 2007) (quoting In re Clay, 966 F.2d 656,658, 23 USPQ2d 1058, 1061 (Fed. Cir. 1992)). In re Klein, 647 F.3d 1343, 98 USPQ2d 1991 (Fed. Cir. 2011) is instructive as to the "reasonably pertinent" prong for determining whether a reference is analogous art. In determining whether a reference is reasonably pertinent, an examiner should consider the problem faced by the inventor, as reflected - either explicitly or implicitly - in the specification. 
	Also, as an initial matter is important to note that while applicant argues the problem faced now is to make the receiving station to reduce cost, weight, complexity and buildability of the station, however, applicant’s specification, paragraph(s) 0023 and 0070, also provides that the supporting structures such as the fences, additional post, rods, or any other material are used for outer protective and access resistant barriers for additional support and security. In fact, applicant’s own claims provide that the pertinent problem trying to be solved with the post and fencing is to ‘thereby limit access to the interior space.’ Here, Sandoval is reasonably pertinent to the problem faced by the inventor when the reference recites the invention executes a method of fencing between posts to thereby limit access to the interior space, which, is the same as applicant’s invention. Here, while applicant argues that Sandoval  would not be looked at as prior art since it is being used for to provide a barrier protection from animals and others, which, fails to provide a benefit to the fencing making the post lighter, cheaper, and easy to assemble displaying the identity of the recipient, see applicant’s argument page(s) 12-13, however, applicant’s analysis is misguided, respectfully, as Sandoval teaches a box with post that include fencing between the post, which, provides a barrier of protection from anticipated threats that come in the form of animals and or humans, see Paragraph(s) 0016 and 0019; and Fig. 1, 14 and 16. Thus showing that Sandoval is reasonably pertinent to the problem applicant is facing as both Applicant and Sandoval are facing the problem of limiting access to a container for protective and/or security reasons, see paragraph 0019. Therefore, applicant’s argument is not persuasive and Sandoval is within the same field of endeavor, which, one of ordinary skill in the art would have relied on Sandoval to teach applicant’s limitation.  Furthermore, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious. See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). Therefore, applicant’s argument is not persuasive.

Secondly, Applicant argues on page 10 that examiner is using hindsight. Examiner, respectfully, disagrees. It must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a controller configured to,” in Claim(s) 1, 8, and 13
“an access control element,” in Claim 1
“a receiver configured to,” in Claim(s) 1 and 8
“a detector configured to,” in Claim 10
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-2, 4, and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Farris et al. (US 2016/0033966) in view of O'Toole (US 2017/0203857) and further in view of Moudy (US 2016/0025365) and further in view of Geng (US 2016/0374494) and further in view of Van (WO 2016/013937 A1) and further in view of Sandoval (US 2007/0151150).
Regarding Claim 1, Farris et al., teaches a package receiving station configured to receive packages from autonomous delivery vehicles (Paragraph 0104); and (Fig. 2)(Farris et al. teaches a delivery box/container (i.e., package receiving station) that is used for a drone to deliver/pick-up a package) comprising:
A support structure, extending vertically upward, that defines an interior space of the station. (Paragraph 0044 and 0046); and (Fig. 2)(Farris et al. teaches a secure parcel box/container. Farris et al, further, teaches that the parcel box can contain a rigid bar material like cage support structure. Farris et al., further, teaches that the box/container contains walls that extend upwardly from the ground, as shown in Fig. 2) 
the support structure including a door to allow access to the interior space through a side of the support structure. (Paragraph(s) 0044 and 0048)(Farris et al. teaches a secure parcel box/container that has a side door that may be provided on one of the sides, which, the drone delivery can be accomplished via the side load option that permits the automated entry of a parcel through the side door of the secure parcel box)  
A moveable roof, supported by the structure, the moveable 
An access control element associated with the station that allows access to the package after delivery by the autonomous delivery vehicle. (Paragraph(s) 0044, 0061, and 0104); and (Fig. 3, 340)(Farris et al. teaches that the box/container (i.e., the station) contains an access authenticator, which, consist of a fingerprint reader, encrypted code, voice recognition detector, retinal scan, etc. used to unlock the box for a user after the drone has delivered the package inside of parcel box/container. Examiner, respectfully, notes that the access authenticator will unlock the locking mechanism of the container, which, will allow the access door (i.e., access control element) to open) 
A controller configured to selectively open and 
The interior space of the station is humidity controlled. (Paragraph 0051); (Fig. 3, 325)(Farris et al. teaches a secure parcel box that contains an environmental control device, which, is able to heat and cool (i.e., humidity controlled) the contents of a parcel at a certain desired temperature. Examiner, respectfully, notes that temperature can be regulated within the box to preserve certain items (i.e., interior space)) 
Wherein the support structure 
Wherein the station includes a receiver configured to receive the first signal from an autonomous delivery vehicle. (Paragraph 0073 and 0104); and (Claim 1)(Farris et al. teaches a homing device (i.e., receiver) that can be incorporated with the parcel box. Farris et al., further, teaches that the drone (i.e., autonomous delivery vehicle) will provide a verification signal (i.e., first signal) with the homing device for delivery or pick-up of a package. Examiner, respectfully, notes that the drone can be fully autonomous, see paragraph 0088. Examiner, further, notes that the homing device includes a communication subsystem that includes a receiver or transceiver for communicating with the drone, see paragraph 0073)
Responsive to the first signal, provide a second signal to the controller to activate one or more motors or actuators that are configured to move the moveable roof to the second position to allow the package to be deposited in the interior space by an autonomous vehicle. (Paragraph(s) 0044, 0073, and 0104)(Farris et al. teaches that after receiving the verification signal (i.e., first signal) by homing device via the transceiver/receiver (i.e., receiver) will send a message (i.e., second signal) to the secure parcel box, which, will then open the automated lid or door such that the drone may access the inside of the parcel box (i.e., second position) to deliver the package (i.e., package to be deposited). Examiner, further, notes that the robotic device (i.e., motor or actuator) will be used to control the lid, access door or door on the parcel box, as taught by Paragraph 0044)
Wherein the station comprises one or more cameras configured to capture and 
	With respect to the above limitation(s): while Farris et al. teaches a secure delivery box and/or cage that consist of a locking mechanism, an access door, a homing device, and rigid material with walls that extend upwardly. The secure delivery box contains a roof that is able to open and close upon the drone sending a signal to the homing device, which, the homing device will verify the signal code that will then open the secured box. The secure box will then be able to close the door upon receiving the delivery from the drone. The user is able to enter identification information for the homing device that will allow the device to communicate with the drone. Farris et al., also, teaches that an environmental controller is able to regulate the inside of the box by heating and/or cooling the items based on a customer’s preferences. To the extent that Farris et al. doesn’t explicitly teach an interior space is humidity controlled see the Moudy rejection below. However, Farris et al., doesn’t explicitly teach that the secured delivery box roof is sloped, which, includes fencing between the post. Farris et al., also, doesn’t explicitly teach the secured delivery box will close in response to receiving a signal from the drone, which, the box will send a picture of the delivered package to the user. Farris, further, doesn’t explicitly teach that the structure includes post and fencing. 
	But, O’Toole in the analogous art of drone delivery, teaches close the moveable roof in response to receiving a signal from the autonomous delivery vehicle that is specific to the station.  (Paragraph(s) 0056 and 0059); (Claim 3)(O’Toole teaches that a delivery drone can communicate a code to either the docking station or the delivery box in order to facilitate the transmission of the code to the lock box, as taught by 00056 and Claim 3. O’Toole teaches that the drone is able to communicate with, via Bluetooth signal, by reading an RFID signal to communicate a code or I.D. sequence, which, will allow the box to automatically close and/or open in order for the delivery drone to deliver an item. Examiner, respectfully, notes that the system to close the box can be accomplished through retriggering in the same fashion as the box receiving a signal from the done to open, via direct communication, with the drone and the delivery box) 
It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify a delivery box that can receive a signal from an autonomous vehicle to open the door, which, the delivery box will open based on receiving the signal of Farris et al., by incorporating the teachings of sending a code to a delivery box for the box to open and/or close of O’Toole, since the claimed invention is merely a combination of old elements of sending a signal to open a delivery box, and in the combination each element of sending a signal(s) to open and close delivery box doors merely would have performed the same function of automatically opening and closing delivery box doors as it did separately, which, is it would have been known to one of ordinary skill in the art to use a delivery signal to close the delivery box for security concerns thus one would have recognized that the results of the combination were predictable.  Furthermore, it would have been obvious to combine the signal from a drone to open a delivery box of Farris et al. with the delivery signal of a drone to close a delivery lock box of O’Toole in order to improve security and the preservation of the delivered goods before, during, and after the delivery. (O’Toole: Paragraph 0059)
	With respect to the above limitation(s): while O’Toole teaches a delivery drone will communicate a code to a docking station and/or delivery box to have the box automatically close and/or open in order to receive an item. But, to the extent that Farris et al. and O’Toole do not explicitly teach an interior space is humidity controlled despite Farris teaches a space where temperature is controlled by heating/cooling device (see above response to argument for relationship between temperature and humidity), see the Moudy rejection below. However, Farris and O’Toole, do not explicitly teach the delivery box roof is sloped, which, includes fencing between the post and sending a picture of the delivered package to the user and the structure includes post and fencing.
	But, Moudy in the analogous art of a delivery box is able to maintain the inside temperature based on an operation temperature parameter, teaches interior space is humidity controlled. (Paragraph(s) 0030-0031)(Moudy teaches a transport box that contains an environmental control module. The environmental control module is used to monitor, adjust, and report the conditions inside of the box. Also, the environmental control module contains a heating and/or cooling device to maintain and control the internal environment of the box. Moudy, further, teaches that the box controller can determine that the temperature, humidity, and/or pressure has deviated beyond its normal and/or anticipated operation parameter (i.e., threshold), which, the controller will then activate the cooling device and/or heating device to bring the parameter back within the intended operating range)  
It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the delivery box that includes an environmental control for controlling the temperature of Farris et al. and the delivery box of O’Toole, by incorporating the teachings of controlling the inside of a delivery box with an environmental control module by determining the temperature, humidity, and/or pressure of the box of Moudy, since the claimed invention is providing some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to help prevent the product(s) from going bad. (Moudy: Paragraph 0031)
	With respect to the above limitation(s): while Moody teaches a delivery box that is able to receive a package. Also, while Farris teaches that the delivery box includes bars to form a cage like structure. However, Farris, O’Toole, and Moody, do not explicitly teach a delivery box roof that is sloped, which, the box also includes fencing between the post and sending a picture of the delivered package to the user and the structure includes post and fencing.
But, Geng in the analogous art of a delivery smart box for accepting packages, teaches the camera sends a picture of the delivery to the package recipient, the package sender, or both. (Paragraph(s) 0133 and 0199)(Geng teaches that a smart mailbox contains an inner camera that is used for taking pictures or video of mail for confirming a safe receipt of the item(s). Geng, further, teaches that the photos taken by the camera can be sent to the recipient)
It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the delivery box that contains a camera for taking photos of Farris et al., the delivery box of O’Toole, and the delivery box of Moudy, by incorporating the teachings of a mailbox that contains a camera for taking pictures of mail items that can be sent to a recipient of Geng, with the motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to help a recipient conveniently receive mail. (Geng: Abstract)
	With respect to the above limitation(s): while Geng teaches a delivery box that can take pictures of delivered items and send those pictures to a recipient. However, Farris, O’Toole, and Moody, and Geng, do not explicitly teach that the delivery box roof is sloped and that the structure includes post and fencing.
	But, Van in the analogous art of package delivery to a parcel box, teaches 
the support structure is posts. (Page 8, Lines 9-16); (Page 17, Lines 18-20); and (Fig. 2, 50)(Van teaches a parcel box that includes a mounting frame, which, the mounting frame includes post) 
a sloped roof. (Fig. 5, 44) (Van teaches a solar panel roof, which, is sloped) 
It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the delivery box that includes bars of Farris et al., the delivery box of O’Toole, the delivery box of Moudy, and the mailbox of Geng, by incorporating the teachings of a parcel box that includes frame mounting with post and a sloped roof of Van, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, which, is it would have been known to one of ordinary skill in the art to use a sloped roof and post for support structures on the delivery box thus one would have recognized that the results of improving the parcel boxes support based on the combination the results would have been predictable. Furthermore, modify the delivery box that includes bars of Farris et al., the delivery box of O’Toole, the delivery box of Moudy, and the mailbox of Geng, by incorporating the teachings of a parcel box that includes frame mounting with post and a sloped roof of Van, with the motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to provide enhanced efficiency of the delivery service so that more parcels can be delivered by the delivery person. (Van: Page 7, Lines 5-10)
With respect to the above limitation: while Van teaches a deliver parcel mailbox that includes post and a sloped roof. However, Farris et al., O’Toole, Moudy, Geng, and Van, do not explicitly teach that the post contain fencing in between the post and that the roof of the delivery box is sloped. 
But, Sandoval in the analogous art of having fencing in between multiple post, teaches fencing between the posts to thereby limit access to the interior space. (Paragraph(s) 0010-0011)(Sandoval teaches fencing between posts that are vertically oriented. Sandoval, further, teaches that the fencing is installed on the fence posts. Sandoval, further, teaches that the fencing can maintain a consistent barrier protection, see paragraph(s) 0019 and 0025)
It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the delivery box of Farris et al., the delivery box of O’Toole, the delivery box of Moudy, the mailbox of Geng, and the parcel box with a frame that includes post and a sloped roof of Van, by incorporating the teachings of adding fencing between post of Sandoval, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, which, is it would have been known to one of ordinary skill in the art to use fencing with post in order to protect ones property and provide extra stability to the box thus one would have recognized that the results of the combination were predictable. Furthermore, it would have been obvious to combine the delivery box of Farris et al., the delivery box of O’Toole, the delivery box of Moudy, the mailbox of Geng, and the delivery mailbox that includes one or more post for support, a sloped roof, and a door for access of Van, by incorporating the teachings of adding fencing between post of Sandoval, to provide some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to help increase box barrier protection and stability. (Sandoval: Paragraph 0019, 0005)

Regarding Claim 2, Farris et al./O’Toole/Moudy/Geng/Van/Sandoval, teaches all the limitations as applied to Claim 1 and 
wherein the support structure is three or more walls. (Fig. 2)(Farris et al. teaches that the parcel box contains three or more walls. Examiner, notes, that the parcel box contains two side walls, and back wall, see Fig. 2)
The access control element is a door through one of the three or more walls. (Paragraph 0044); and (Fig. 2, 208)(Farris et al. teaches an access door. The door is located on the top of the container, which, will open by hinge or slide open. Examiner, notes, that the access door on the top of the box can move back and forth on top of the box)

Regarding Claim 4, Farris et al./O’Toole/Moudy/Geng/Van/Sandoval, teaches all the limitations as applied to Claim 1 and wherein the access control element is a door or gate with locking capability. (Paragraph(s) 0044 and 0065); and (Fig. 3, 305, 310)(Farris et al. teaches that a locking mechanism on the container. Farris et al., further, teaches that the access door (i.e., access control device) can be unlocked as the drone approaches, as taught in Paragraph 0065. Examiner, notes, that the access door contains a locking capability to access the inside of the container) 
Regarding Claim 6, Farris et al./O’Toole/Moudy/Geng/Van/Sandoval, teaches all the limitations as applied to Claim 1 and wherein the moveable roof is configured to return to the first position after a package is received in the interior space from an autonomous delivery vehicle. (Paragraph(s) 0104 and 0106-0107)(Farris et al. teaches the drone will deliver the parcel into the box. Farris et al., further, teaches that after the box drone delivers the package into the box then the box will receive an indication form the homing device to close its lid/door and lock) 

Claim(s) 8, 10, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Farris et al. (US 2016/0033966) in view of O'Toole (US 20170203857) and further in view of Moudy (US 2016/0025365) and further in view of Geng (US 2016/0374494) and further in view of Van (WO 2016/013937 A1) and further in view of Sandoval (US 2007/0151150) and further in view of Pleis (US 2017/0116568).
Regarding Claim 8, Farris et al., teaches a package receiving station configured to receive a package from a delivery vehicle, the station comprising:
Walls that extend upward to create and surround an interior space of the station. (Paragraph 0044 and 0046); and (Fig. 2)(Farris et al. teaches a secure parcel box/container. Farris et al, further, teaches that the parcel box can contain a rigid bar material like cage support structure. Farris et al., further, teaches that the box/container contains walls that extend upwardly from the ground, as shown in Fig. 2)
at least one wall comprising a door to allow access to the interior space through the wall. (Paragraph(s) 0044 and 0048); and (Fig. 2, 204)(Farris et al. teaches a secure parcel box/container that has a side door that may be provided on one of the sides, which, the drone delivery can be accomplished via the side load option that permits the automated entry of a parcel through the side door of the secure parcel box)
A moveable portion of the station, 
A motor configured to cause movement, of the moveable portion, between the open position and 
A receiver configured to receive a signal that is specific to the station from the delivery vehicle when the delivery vehicle is delivering a package to the station and in response thereto generate a control signal. (Paragraph 0104)(Farris teaches a drone can send a signal, which, includes a security code for the security box that will allow the box lid to open)
 A controller configured to receive the control signal from the receiver. (Paragraph(s) 0073 and 0104)(Farris et al. teaches that the container contains a transceiver (i.e., controller) that is used to communicate with the homing device and the drone. Farris et al., further, teaches that the container will receive a message from the homing device to open an automated lid or door for the drone to either deliver or pick-up a package)
Responsive to the control signal, send an activation signal to the motor to move the moveable portion from the closed position to the open position for delivery of the package. (Paragraph(s) 0044 and 0104)(Farris et al. teaches that after verification of the homing device and the drone then the homing device will send a message to the secure parcel box, which, will then open the automated lid or door such that the drone may access the inside of the parcel box (i.e., second position) to deliver the package (i.e., package to be deposited). Examiner, further, notes that the robotic device (i.e., motor or actuator) will be used to control the lid, access door or door on the parcel box, as taught by Paragraph 0044) 
The interior space of the station is humidity controlled. (Paragraph 0051); (Fig. 3, 325)(Farris et al. teaches a secure parcel box that contains an environmental control device, which, is able to heat and cool (i.e., humidity controlled) the contents of a parcel at a certain desired temperature. Examiner, respectfully, notes that temperature can be regulated within the box to preserve certain items (i.e., interior space))
A support structure 
Wherein the station comprises one or more cameras configured to capture and 
	With respect to the above limitation(s): while Farris et al. teaches a secure delivery box and/or cage that consist of a locking mechanism, an access door, a homing device, and rigid material with walls that extend upwardly. The secure delivery box contains a roof that is able to open and close upon the drone sending a signal to the homing device, which, the homing device will verify the signal code that will then open the secured box. The secure box will then be able to close the door upon receiving the delivery from the drone. The user is able to enter identification information for the homing device that will allow the device to communicate with the drone. Farris et al., also, teaches that an environmental controller is able to regulate the inside of the box by heating and/or cooling the items based on a customer’s preferences. To the extent that Farris et al. doesn’t explicitly teach an interior space is humidity controlled see the Moudy rejection below. However, Farris et al., doesn’t explicitly teach that the secured delivery box will close in response to receiving a signal from the drone, which, the box will send a picture of the delivered package to the user. Farris, also, doesn’t explicitly teach that the structure includes post and fencing and the moveable portion will pivot at or near the movable portion in an arc. 
	But, O’Toole in the analogous art of drone delivery, teaches close the moveable roof in response to receiving a signal from the autonomous delivery vehicle that is specific to the station.  (Paragraph(s) 0056 and 0059); (Claim 3)(O’Toole teaches that a delivery drone can communicate a code to either the docking station or the delivery box in order to facilitate the transmission of the code to the lock box, as taught by 00056 and Claim 3. O’Toole teaches that the drone is able to communicate with, via Bluetooth signal, by reading an RFID signal to communicate a code or I.D. sequence, which, will allow the box to automatically close and/or open in order for the delivery drone to deliver an item. Examiner, respectfully, notes that the system to close the box can be accomplished through retriggering in the same fashion as the box receiving a signal from the done to open, via direct communication, with the drone and the delivery box) 
It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify a delivery box that can receive a signal from an autonomous vehicle to open the door, which, the delivery box will open based on receiving the signal of Farris et al., by incorporating the teachings of sending a code to a delivery box for the box to open and/or close of O’Toole, since the claimed invention is merely a combination of old elements of sending a signal to open a delivery box, and in the combination each element of sending a signal(s) to open and close delivery box doors merely would have performed the same function of automatically opening and closing delivery box doors as it did separately, which, is it would have been known to one of ordinary skill in the art to use a delivery signal to close the delivery box for security concerns thus one would have recognized that the results of the combination were predictable.  Furthermore, it would have been obvious to combine the signal from a drone to open a delivery box of Farris et al. with the delivery signal of a drone to close a delivery lock box of O’Toole in order to improve security and the preservation of the delivered goods before, during, and after the delivery. (O’Toole: Paragraph 0059)
	With respect to the above limitation(s): while O’Toole teaches a delivery drone will communicate a code to a docking station and/or delivery box to have the box automatically close and/or open in order to receive an item. But, to the extent that Farris et al. and O’Toole do not explicitly teach an interior space is humidity controlled despite Farris teaches a space where temperature is controlled by heating/cooling device (see above response to argument for relationship between temperature and humidity), see the Moudy rejection below. However, Farris and O’Toole, do not explicitly teach sending a picture of the delivered package to the user and the structure includes post and fencing and the moveable portion will pivot at or near the movable portion in an arc.
	But, Moudy in the analogous art of a delivery box is able to maintain the inside temperature based on an operation temperature parameter, teaches interior space is humidity controlled. (Paragraph(s) 0030-0031)(Moudy teaches a transport box that contains an environmental control module. The environmental control module is used to monitor, adjust, and report the conditions inside of the box. Also, the environmental control module contains a heating and/or cooling device to maintain and control the internal environment of the box. Moudy, further, teaches that the box controller can determine that the temperature, humidity, and/or pressure has deviated beyond its normal and/or anticipated operation parameter (i.e., threshold), which, the controller will then activate the cooling device and/or heating device to bring the parameter back within the intended operating range)  
It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the delivery box that includes an environmental control for controlling the temperature of Farris et al. and the delivery box of O’Toole, by incorporating the teachings of controlling the inside of a delivery box with an environmental control module by determining the temperature, humidity, and/or pressure of the box of Moudy, since the claimed invention is providing some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to help prevent the product(s) from going bad. (Moudy: Paragraph 0031)
	With respect to the above limitation(s): while Moody teaches a delivery box that includes an environmental control module for controlling the temperature and humidity. However, Farris, O’Toole, and Moody, do not explicitly teach sending a picture of the delivered package to the user and the structure includes post and fencing and the moveable portion will pivot at or near the movable portion in an arc.
But, Geng in the analogous art of a delivery smart box for accepting packages, teaches the camera sends a picture of the delivery to the package recipient, the package sender, or both. (Paragraph(s) 0133 and 0199)(Geng teaches that a smart mailbox contains an inner camera that is used for taking pictures or video of mail for confirming a safe receipt of the item(s). Geng, further, teaches that the photos taken by the camera can be sent to the recipient)
It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the delivery box that contains a camera for taking photos of Farris et al., the delivery box of O’Toole, and the delivery box of Moudy, by incorporating the teachings of a mailbox that contains a camera for taking pictures of mail items that can be sent to a recipient of Geng, with the motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to help a recipient conveniently receive mail. (Geng: Abstract)
	With respect to the above limitation(s): while Geng teaches a delivery box that can take pictures of delivered items and send those pictures to a recipient. However, Farris, O’Toole, and Moody, and Geng, do not explicitly teach the structure includes post and fencing and the moveable portion will pivot at or near the movable portion in an arc.
	But, Van in the analogous art of package delivery to a parcel box, teaches the support structure is posts. (Page 8, Lines 9-16); (Page 17, Lines 18-20); and (Fig. 2, 50)(Van teaches a parcel box that includes a mounting frame, which, the mounting frame includes post) 
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the delivery box that includes bars of Farris et al., the delivery box of O’Toole, the delivery box of Moudy, and the mailbox of Geng, by incorporating the teachings of a parcel box that includes frame mounting with post of Van, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, which, is it would have been known to one of ordinary skill in the art to use a post for support structures on the delivery box thus one would have recognized that the results of improving the parcel boxes support based on the combination the results would have been predictable. Furthermore, modify the delivery box that includes bars of Farris et al., the delivery box of O’Toole, the delivery box of Moudy, and the mailbox of Geng, by incorporating the teachings of a parcel box that includes frame mounting with post of Van, with the motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to provide enhanced efficiency of the delivery service so that more parcels can be delivered by the delivery person. (Van: Page 7, Lines 5-10)
With respect to the above limitation: while Van teaches a mailbox that includes post for support and a sloped roof. However, Farris et al., O’Toole, Moudy, Geng, and Van, do not explicitly teach that the post contain fencing in between the post and that the roof of the delivery box is sloped and the moveable portion will pivot at or near the movable portion in an arc. 
But, Sandoval in the analogous art of having fencing in between multiple post, teaches fencing between the posts to thereby limit access to the interior space. (Paragraph(s) 0010-0011)(Sandoval teaches fencing between posts that are vertically oriented. Sandoval, further, teaches that the fencing is installed on the fence posts. Sandoval, further, teaches that the fencing can maintain a consistent barrier protection, see paragraph(s) 0019 and 0025)
It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the delivery box of Farris et al., the delivery box of O’Toole, the delivery box of Moudy, the mailbox of Geng, and using post on a frame for the mailbox of Van, by incorporating the teachings of adding fencing between post of Sandoval, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, which, is it would have been known to one of ordinary skill in the art to use fencing with post in order to protect ones property and provide extra stability to the box thus one would have recognized that the results of the combination were predictable. Furthermore, it would have been obvious to combine the delivery box of Farris et al., the delivery box of O’Toole, the delivery box of Moudy, the mailbox of Geng, and the delivery mailbox that includes one or more post for support and a sloped roof of Van, by incorporating the teachings of adding fencing between post of Sandoval, to provide some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to help increase box barrier protection and stability. (Sandoval: Paragraph 0019, 0005)
With respect to the above limitation: while Sandoval that fencing can be included between post. However, Farris et al., O’Toole, Moudy, Geng, Van, and Sandoval do not explicitly teach the moveable portion will pivot at or near the movable portion in an arc.
But, Pleis in the analogous art of drone delivery to a delivery receptacle, teaches the moveable portion pivoting at or near a pivoting side of the moveable portion while an opposing side extends upward from the stations in an arc, around the pivoting end.  (Paragraph(s) 0017-0018 and 0020-0021); and (Fig. 1)(Pleis teaches a delivery receptacle that comprises a housing having a base with upwardly standing sidewalls. Pleis, further, teaches that the delivery receptacle include one or more gates (i.e., moveable portion) that are adapted to pivot between an open and closed configuration, which, will automatically open in the presence of a drone. The gates are pivotally affixed to the frame via a hinge (i.e., moveable portion pivoting at a pivoting side of the moveable portion while the walls extend upward). Pleis, also, teaches that the gates can open in an arc direction, see fig. 1)
It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the delivery box of Farris et al., the delivery box of O’Toole, the delivery box of Moudy, the mailbox of Geng, the mailbox that contains post and a sloped roof of Van, and adding fencing between post of Sandoval, by incorporating the teachings of a delivery box with a moveable door that opens in an arc pivot of Pleis, with the motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to ensure that the delivery is made safely and securely. (Pleis: Paragraph 0008) 

Regarding Claim 10, Farris et al./O’Toole/Moudy/Geng/Van/Sandoval/Pleis, teaches all the limitations as applied to Claim 8 and a detector configured to detect a package in the interior space or provide a visual image of the interior space of the station. (Paragraph(s) 0050 and 0064)(Farris et al. teaches that the secure parcel box (i.e., the station) may be incorporated with one or more optical devices, which, can consist of a camera, as taught by Paragraph 0050. Farris et al. further, teaches that a camera can take images inside of the container, as taught by Paragraph 0064)

Regarding Claim 13, Farris et al./O’Toole/Moudy/Geng/Van/Sandoval/Pleis, teaches all the limitations as applied to Claim 8 and wherein the controller is further configured to send a second control signal to the motor to move the movable portion from the open position to the closed position after delivery of the package to secure the package in the interior of the station. (See, relevant rejection(s) of Claim(s) 6 and 8)

Claim(s) 14, 17, 19, and 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Farris et al. (US 20160033966) in view of O'Toole (US 20170203857) and further in view of Moudy (US 20160025365) and further in view of Geng (US 2016/0374494) and further in view of Van (WO 2016/013937 A1) and further in view of Sandoval (US 2007/0151150) and further in view of Richardson et al. (US 2017/0286905).
Regarding Claim 14, Farris et al., teaches a method for receiving a package at a package receiving station, delivered by an unmanned delivery vehicle, comprising:
Providing a package receiving station, the station comprising a support structure defining an interior area of the station, a moveable 

the support structure comprising a door in a side of the support structure to allow access to the interior space.  (Paragraph(s) 0044 and 0048)(Farris et al. teaches a secure parcel box/container that has a side door that may be provided on one of the sides, which, the drone delivery can be accomplished via the side load option that permits the automated entry of a parcel through the side door of the secure parcel box)
Receiving a signal from the delivery vehicle or detecting approach of the delivery vehicle. (Paragraph 0104); and (Claim 1)(Farris et al. teaches a homing device (i.e., receiver) that can be incorporated with the parcel box. Farris et al., further, teaches that the drone will provide a verification signal with the homing device for delivery or pick-up of a package)
Responsive to the signal form the delivery vehicle or detecting approach of the delivery vehicle, generating a control signal to open a portion of the station to receive the package. (Paragraph(s) 0044 and 0104)(Farris et al. teaches that after verification of the homing device and the drone then the homing device will send a message to the secure parcel box, which, will then open the automated lid or door such that the drone may access the inside of the parcel box (i.e., second position) to deliver the package (i.e., package to be deposited). Examiner, further, notes that the robotic device (i.e., motor or actuator) will be used to control the lid, access door or door on the parcel box, as taught by Paragraph 0044. Examiner, further, notes that the box can identify when the drone is within a specific zone and/or proximity to the parcel secure box (i.e., detecting approach of the delivery vehicle), see paragraph 0065)
Presenting the control signal to a motor or other actuator to open a portion of the station. (Paragraph(s) 0044 and 0104)(Farris et al. teaches that after verification of the homing device and the drone then the homing device will send a message to the secure parcel box, which, will then open the automated lid or door such that the drone may access the inside of the parcel box (i.e., second position) to deliver the package (i.e., package to be deposited). Examiner, further, notes that the robotic device (i.e., motor or actuator) will be used to control the lid, access door or door on the parcel box, as taught by Paragraph 0044)
Receiving the package from the delivery vehicle in the interior of the station. (Paragraph 0104)(Farris et al. teaches that the drone may access the inside of the parcel box to deliver the parcel)
Presenting control signal to a motor or other actuator to 
Wherein the signal from the delivery vehicle includes a code that is specific to the station. (Paragraph 0104)(Farris teaches a drone can send a signal, which, includes a security code for the security box that will allow the box lid to open)
Controlling the humidity of the interior area of the station. (Paragraph 0051); (Fig. 3, 325)(Farris et al. teaches a secure parcel box that contains an environmental control device, which, is able to heat and cool (i.e., humidity controlled) the contents of a parcel at a certain desired temperature. Examiner, respectfully, notes that temperature can be regulated within the box to preserve certain items (i.e., interior space))

Detecting
Providing the station with a camera which 
	With respect to the above limitation(s): while Farris et al. teaches a secure delivery box and/or cage that consist of a locking mechanism, an access door, a homing device, and rigid material with walls that extend upwardly. The secure delivery box contains a roof that is able to open and close upon the drone sending a signal to the homing device, which, the homing device will verify the signal code that will then open the secured box. The secure box will then be able to close the door upon receiving the delivery from the drone. The user is able to enter identification information for the homing device that will allow the device to communicate with the drone. Farris et al., also, teaches that an environmental controller is able to regulate the inside of the box by heating and/or cooling the items based on a customer’s preferences. To the extent that Farris et al. doesn’t explicitly teach an interior space is humidity controlled see the Moudy rejection below. However, Farris et al., doesn’t explicitly teach that the secured delivery box roof is sloped. Farris et al., also, doesn’t explicitly teach that the secured delivery box will detect a package is placed inside and then close in response to receiving a signal from the drone, which, the box will send a picture of the delivered package to the user. Farris, also, doesn’t explicitly teach a light on the exterior of the station that will illuminate when a package is in the station. Farris, also, doesn’t explicitly teach that the structure includes post and fencing. 
	But, O’Toole in the analogous art of drone delivery, teaches signal to a motor or other actuator to close the portion of the station.  (Paragraph(s) 0056 and 0059); (Claim 3)(O’Toole teaches that a delivery drone can communicate a code to either the docking station or the delivery box in order to facilitate the transmission of the code to the lock box, as taught by 00056 and Claim 3. O’Toole teaches that the drone is able to communicate with, via Bluetooth signal, by reading an RFID signal to communicate a code or I.D. sequence, which, will allow the box to automatically close and/or open in order for the delivery drone to deliver an item. Examiner, respectfully, notes that the system to close the box can be accomplished through retriggering in the same fashion as the box receiving a signal from the done to open, via direct communication, with the drone and the delivery box) 
It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify a delivery box that can receive a signal from an autonomous vehicle to open the door, which, the delivery box will open based on receiving the signal of Farris et al., by incorporating the teachings of sending a code to a delivery box for the box to open and/or close of O’Toole, since the claimed invention is merely a combination of old elements of sending a signal to open a delivery box, and in the combination each element of sending a signal(s) to open and close delivery box doors merely would have performed the same function of automatically opening and closing delivery box doors as it did separately, which, is it would have been known to one of ordinary skill in the art to use a delivery signal to close the delivery box for security concerns thus one would have recognized that the results of the combination were predictable.  Furthermore, it would have been obvious to combine the signal from a drone to open a delivery box of Farris et al. with the delivery signal of a drone to close a delivery lock box of O’Toole in order to improve security and the preservation of the delivered goods before, during, and after the delivery. (O’Toole: Paragraph 0059)
	With respect to the above limitation(s): while O’Toole teaches a delivery drone will communicate a code to a docking station and/or delivery box to have the box automatically close and/or open in order to receive an item. But, to the extent that Farris et al. and O’Toole do not explicitly teach an interior space is humidity controlled despite Farris teaches a space where temperature is controlled by heating/cooling device (see above response to argument for relationship between temperature and humidity), see the Moudy rejection below. However, Farris and O’Toole, do not explicitly teach the delivery box roof is sloped. Farris and O’Toole, also, do not explicitly teach that determining a package has been placed inside, which, an exterior light will illuminate and then sending a picture of the delivered package to the user and the structure includes post and fencing.
	But, Moudy in the analogous art of a delivery box is able to maintain the inside temperature based on an operation temperature parameter, teaches interior space is humidity controlled. (Paragraph(s) 0030-0031)(Moudy teaches a transport box that contains an environmental control module. The environmental control module is used to monitor, adjust, and report the conditions inside of the box. Also, the environmental control module contains a heating and/or cooling device to maintain and control the internal environment of the box. Moudy, further, teaches that the box controller can determine that the temperature, humidity, and/or pressure has deviated beyond its normal and/or anticipated operation parameter (i.e., threshold), which, the controller will then activate the cooling device and/or heating device to bring the parameter back within the intended operating range)  
It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the delivery box that includes an environmental control for controlling the temperature of Farris et al. and the delivery box of O’Toole, by incorporating the teachings of controlling the inside of a delivery box with an environmental control module by determining the temperature, humidity, and/or pressure of the box of Moudy, since the claimed invention is providing some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to help prevent the product(s) from going bad. (Moudy: Paragraph 0031)
	With respect to the above limitation(s): while Moody teaches a delivery box that is able to receive a package. Also, while Farris teaches that the delivery box includes bars to form a cage like structure. However, Farris, O’Toole, and Moody, do not explicitly teach a delivery box roof that is sloped. Farris, O’Toole, and Moody, do not explicitly teach a delivery box detecting a package being placed inside, which, an exterior light will illuminate and then sending a picture of the delivered package to the user and the structure includes post and fencing.
	But, Geng in the analogous art of a delivery smart box for accepting packages, teaches 
Detecting delivery of the package in the interior of the station. (Paragraph(s) 0196 and 0199); and (Fig. 11a)(Geng teaches that the sender/courier will open the mailbox and place the mail into the mailbox, which, the mailbox will then detect the weight of the package. Geng, further, teaches that the send an acknowledgment receipt (i.e., message) of the package to a sender and a recipient)
sends a picture of the delivery to the package recipient, the package sender or both, of the delivery. (Paragraph(s) 0133 and 0199)(Geng teaches that a smart mailbox contains an inner camera that is used for taking pictures or video of mail for confirming a safe receipt of the item(s). Geng, further, teaches that the photos taken by the camera can be sent to the recipient)
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the delivery box that contains a camera for taking photos of Farris et al., the delivery box of O’Toole, and the delivery box of Moudy, by incorporating the teachings of a mailbox that contains a camera for taking pictures of mail items that can be sent to a recipient of Geng, with the motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to help a recipient conveniently receive mail. (Geng: Abstract)
	With respect to the above limitation(s): while Geng teaches a delivery box that can detect  package has been placed inside and then take pictures of delivered items and send those pictures to a recipient. However, Farris, O’Toole, Moody, and Geng, do not explicitly teach a delivery box roof is sloped. Farris, O’Toole, Moody, and Geng, do not explicitly teach a light will illuminate when a package is placed in the station and that the structure includes post and fencing.
	But, Van in the analogous art of package delivery to a parcel box, teaches 
the support structure is posts. (Page 8, Lines 9-16); (Page 17, Lines 18-20); and (Fig. 2, 50)(Van teaches a parcel box that includes a mounting frame, which, the mounting frame includes post) 
a sloped roof. (Fig. 5, 44) (Van teaches a solar panel roof, which, is sloped) 
It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the delivery box that includes bars of Farris et al., the delivery box of O’Toole, the delivery box of Moudy, and the mailbox of Geng, by incorporating the teachings of a parcel box that includes frame mounting with post and a sloped roof of Van, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, which, is it would have been known to one of ordinary skill in the art to use a sloped roof and post for support structures on the delivery box thus one would have recognized that the results of improving the parcel boxes support based on the combination the results would have been predictable. Furthermore, modify the delivery box that includes bars of Farris et al., the delivery box of O’Toole, the delivery box of Moudy, and the mailbox of Geng, by incorporating the teachings of a parcel box that includes frame mounting with post and a sloped roof of Van, with the motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to provide enhanced efficiency of the delivery service so that more parcels can be delivered by the delivery person. (Van: Page 7, Lines 5-10)
	With respect to the above limitation: while Van teaches using post on a frame with a sloped roof on a parcel delivery box. However, Farris et al., O’Toole, Moudy, Geng, and Van, do not explicitly teach that the delivery box roof is sloped. Farris et al., O’Toole, Moudy, Geng, and Van do not explicitly teach a light will illuminate when a package is inside and a post that contains fencing in between the post. 
But, Sandoval in the analogous art of having fencing in between multiple post, teaches fencing between the posts to thereby limit access to the interior space. (Paragraph(s) 0010-0011)(Sandoval teaches fencing between posts that are vertically oriented. Sandoval, further, teaches that the fencing is installed on the fence posts. Sandoval, further, teaches that the fencing can maintain a consistent barrier protection, see paragraph(s) 0019 and 0025)
It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the delivery box of Farris et al., the delivery box of O’Toole, the delivery box of Moudy, the mailbox of Geng, and the mailbox that contains post along with a sloped roof of Van, by incorporating the teachings of adding fencing between post of Sandoval, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, which, is it would have been known to one of ordinary skill in the art to use fencing with post in order to protect ones property and provide extra stability to the box thus one would have recognized that the results of the combination were predictable. Furthermore, it would have been obvious to combine the delivery box of Farris et al., the delivery box of O’Toole, the delivery box of Moudy, the mailbox of Geng, and the mailbox that includes one or more post for support and a sloped roof of Van, by incorporating the teachings of adding fencing between post of Sandoval, to provide some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to help increase box barrier protection and stability. (Sandoval: Paragraph 0019, 0005)
	With respect to the above limitation: while Sandoval teaches that a container with post and fencing in between the post. However, Farris et al., O’Toole, Moudy, Geng, Van, and Sandoval do not explicitly teach a light illuminating when a package is delivered to the station, which, the delivery lid has a sloped roof. 
	But, Richardson et al. in the analogous art of drone delivery to a receptacle, teaches a light, on the exterior of the station, configured to illuminate when a package is in the station. (Paragraph 0047-0048)(Richardson et al. teaches parcel box that includes lighting outside of the parcel box such as LEDs. The external lighting can provide a quick visual indication of a status of the parcel box such as including one or more visual indicators to indicate to various people that a parcel is currently inside of the parcel box (i.e., illuminate when a package is in the station). Examiner, respectfully, notes that a drone and other delivery vehicles can access the parcel box for delivery of parcels)
It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the delivery box of Farris et al., the delivery box of O’Toole, the delivery box of Moudy, the mailbox of Geng, the delivery parcel delivery mailbox of Van, and adding fencing between post of Sandoval, by incorporating the teachings of providing a light exterior to the delivery box showing that a package is within the box of Richardson, with the motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to help individuals detect when a package has been delivered within the delivery box. (Richardson: Paragraph 0048)

Regarding Claim 17, Farris et al./O’Toole/Moudy/Geng/Van/ Sandoval/Richardson, teaches all the limitations as applied to Claim 14 and wherein the portion of the station that opens is a drawer, shelf, or bin. (Paragraph 0055)(Farris et al. teaches that once the presence of the delivery drone is detected and verified then the lid/door will open to provide access to the box (i.e., bin) interior. Examiner, respectfully, notes that once the access door opens then the box (i.e., bin) will open allowing the drone to deliver the package)

Regarding Claim 19, Farris et al./O’Toole/Moudy/Geng/Van/Sandoval/ Richardson, teaches all the limitations as applied to Claim 14 and wherein the portion of the station the opens is a roof or a portion of a roof of the station. (Paragraph(s) 0044 and 0104); and (Fig. 2, 208)(Farris et al. teaches that the access door or lid (i.e., roof) will open upon the drone being provided access to the parcel box. Examiner, notes, that the access door is located at the top of the container, as taught by Paragraph 0044)

Regarding Claim 20, Farris et al./O’Toole/Moudy/Geng/Van/Sandoval/Richardson, teaches all the limitations as applied to Claim 14 and 
Monitoring a temperature of the interior of the station. (Paragraph 0051)(Farris et al. teaches that the secure parcel box will contain an environmental control device to keep the content inside of the parcel box at a desired temperature) 
Activating a heating or cooling device in response the temperature being 
With respect to the above limitations: while Farris et al. teaches a secure parcel box that contains an environmental control device that keeps the inside of the parcel box at a desired temperature for the package(s). Farris et al., further, teaches that the shipper is able to provide a desired temperature for the package, which, the environmental control device will regulate the temperature inside of the box to that desired temperature by using a heating and cooling device. However, Farris et al. and O’Toole, doesn’t explicitly teach that the heating or cooling device will be activated after reaching a threshold temperature. 
	But, Moudy in the analogous art of a delivery box is able to maintain the inside temperature based on an operation temperature parameter, teaches activating a heating or cooling device in response temperature being beyond a threshold. (Paragraph(s) 0030-0031)(Moudy teaches a transport box that contains an environmental control module. The environmental control module is used to monitor, adjust, and report the conditions inside of the box. Also, the environmental control module contains a heating and/or cooling device to maintain and control the internal environment of the box. Moudy, further, teaches that the box controller can determine that the temperature, humidity, and/or pressure has deviated beyond its normal and/or anticipated operation parameter (i.e., threshold), which, the controller will then activate the cooling device and/or heating device to bring the parameter back within the intended operating range)  
It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the delivery box of Farris et al. and the delivery box of O’Toole, by incorporating the teachings of controlling a heating and cooling module within a delivery box of Moudy, since the claimed invention is providing some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to help prevent the product(s) from going bad. (Paragraph 0031)

Regarding Claim 21, Farris et al./O’Toole/Moudy/Geng/Van/Sandoval/ Richardson, teaches all the limitations as applied to Claim 14 and wherein the delivery vehicle is an aerial drone configured to deliver the package. (Paragraph 0104)(Farris et al. teaches that a drone will be used to deliver a package to the secure parcel box)

Claim(s) 9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Farris et al. (US 2016/0033966) in view of O'Toole (US 20170203857) and Moudy (US 2016/0025365) and Geng (US 2016/0374494) and Van (WO 2016/013937 A1) and Sandoval (US 2007/0151150) and Pleis (US 2017/0116568), as applied to Claim 8, and further in view of Jeong (WO 2016163779).
Regarding Claim 9, Farris et al./O’Toole/Moudy/Geng/Van/Sandoval/Pleis, teaches all the limitations as applied to Claim 8 and 
Wherein the movable portion is a movable roof which is mounted on rails or hinges, the rails or hinges connected to the roof. (Paragraph 0044); and (Fig. 2, 208)(Farris et al. teaches that the top door or lid is located on the top of the container and may open via a hinge or may slide to a side) 

With respect to the above limitations: while Farris et al. teaches that the access door is connected to the box by a hinge, which, the access door is able to slide (i.e., move) back and forth to allow access to the inside of the secured delivery box. However, Farris et al., O’Toole, Moudy, Geng, Van, Sandoval, and Pleis, do not explicitly teach that the rails will help facilitate the movement of the access door. 
But, Jeong in the analogous art of a drone delivery box, teaches configured to facilitate movement of the roof along the rails. (Page 4, Paragraph 1)(Jeong teaches the drone delivery box is formed at the upper end of the body rail for guiding an input door and the drive unit. Jeong, further, teaches that the opening and closing of the input door will slide along the guide rail to open and close the input passage)
It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the delivery box of Farris et al., the delivery box of O’Toole, the delivery box of Moudy, the mailbox of Geng, the delivery parcel mailbox of Van, the box of Sandoval, and the parcel delivery box of Pleis, by incorporating the teachings of a delivery box having rails to guide a door along a driving unit of Jeong, with the motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to allow the input door to be opened inside of the body without requiring a separate space outside of the body of the delivery box. (Jeong: Page 13, Paragraph 1)

	Regarding Claim 11, Farris et al./O’Toole/Moudy/Geng/Van/Sandoval/Pleis, teaches all the limitations as applied to Claim 8.
However, Farris et al., O’Toole, Moudy, Geng, Van, Sandoval, and Pleis, do not explicitly teach a net or padding on the interior of the station to provide cushion for the package. 
But, Jeong in the analogous art of a drone delivery box, teaches a net or padding on the interior of the station to provide cushion for the package. (Page 16, Paragraph 6)(Jeong teaches that the body of the drone delivery box includes a cushion member (i.e., padding). Jeong, further, teaches that the cushion will be placed in the bottom of the delivery box body)
It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the delivery box of Farris et al., the delivery box of O’Toole, the delivery box of Moudy, the mailbox of Geng, the delivery parcel mailbox of Van, the box of Sandoval, and the parcel delivery box of Pleis, by incorporating the teachings of including cushion within a delivery box of Jeong, since the claimed invention is providing some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to prevent damage to the goods inside of the delivery box. (Jeong: Page 16, Paragraph 6)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Pargoe (US 2017/0228692). Pargoe teaches an Airbox constructed to receive delivers from a drone, which, has an openable lid and wireless receiver for receiving data concerning the delivery by the drone. Pargoe, further, teaches that the Airbox includes a lid that is slanted and opens in arc. 
“Rottner Trend Steel PostBox,” Rottner, April 12, 2016, (hereinafter PostBox). Postbox teaches a lid (i.e., roof) that is sloped downwardly. Postbox, further, teaches that the lid is moveable which can go from a closed to open state.
Hill (US 2003/0127504). Hill teaches a mailbox that includes a protective gate attached to the mailbox. The mailbox also comprises a sturdy exterior frame supported by one or more posts.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN A HEFLIN whose telephone number is (571)272-3524. The examiner can normally be reached 7:30 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Zimmerman can be reached on (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/B.A.H./           Examiner, Art Unit 3628                                                                                                                                                                                             
/GEORGE CHEN/           Primary Examiner, Art Unit 3628